250 Wis.2d 552 (2002)
2002 WI 16
639 N.W.2d 714
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Mark R. PRICHARD, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Mark R. PRICHARD, Respondent.
No. 02-0266-D.
Supreme Court of Wisconsin.
Decided February 26, 2002.
*553 The Court entered the following order on this date:
Upon consideration of the petition for consensual license revocation filed by Attorney Mark R. Prichard pursuant to current SCR 22.19 in which he acknowledges that he cannot successfully defend against 77 counts of misconduct in 20 separate client matters as alleged against him in a disciplinary complaint prepared by the Office of Lawyer Regulation and upon consideration of his additional assertion that he now knowingly and voluntarily waives his right to a formal hearing on the misconduct allegations which include:
 failure to cooperate with all 20 Board of Attorneys Professional Responsibility/Office of Lawyer Regulation grievance investigations in violation of SCR 21.03(4), 22.07(2) and 22.07(3) [all in effect prior to October 1, 2000];
 not acting with reasonable diligence and promptness in representing a client in 16 of those matters in violation of SCR 20:1.3;
 failing to keep his clients informed and comply with reasonable requests for information in 11 of those matters in violation of SCR 20:1.4(a);

*554  failing to explain a matter in one case to the extent reasonably necessary to permit the client to make informed decisions regarding the representation contrary to SCR 20:1.4(b);
 failing to maintain funds in his client trust account in connection with a representation in eight matters contrary to SCR 20:1.15(a);
 failing, in 19 matters, upon termination of representation, to take steps to the extent reasonably practicable to protect a client's interest, including failing to return papers, property, or unearned fees contrary to SCR 20:1.16(d); and
 in 2 matters engaging in dishonesty, fraud, deceit, or misrepresentation contrary to SCR 20:8.4(c).
And further upon consideration of the Office of Lawyer Regulation recommendation that Mark R. Prichard's petition for consensual license revocation be granted,
IT IS ORDERED that the license of Mark R. Prichard to practice law in the state is revoked as of the date of this order.
IT IS FURTHER ORDERED that Mark R. Prichard comply with the provision of SCR 22.26 concerning the duties of a person whose license to practice law has been revoked.
ANN WALSH BRADLEY, J., did not participate.